DETAILED ACTION
	Claims 32-47 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The following continuity data is acknowledged in the present application:
CONTINUING DATA
This application is a CON of 17/248,015 01/05/2021 PAT 11299492
17/248,015 is a DIV of 16/689,706 11/20/2019 PAT 10913740
16/689,706 is a DIV of 16/215,194 12/10/2018 PAT 10526330
16/215,194 is a DIV of 16/038,424 07/18/2018 PAT 10183942
16/038,424 is a DIV of 15/341,226 11/02/2016 PAT 10100049
15/341,226 has PRO 62/250,113 11/03/2015

	As the present claims do not maintain the consonance of the restriction requirement between Groups I and VIII (with respect to the dependency from Group I) issued in the original application, the prohibition against a double patenting rejection due to 35 U.S.C. 121 does not apply to the present claims between Groups I and VIII with respect to the dependency on Group I.
Information Disclosure Statement
	The Information Disclosure Statement filed on June 10, 2022 has been considered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 17 of U.S. Patent No. 10,100,049. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
	The ‘049 patent is drawn to pharmaceutical compositions comprising the same genus of compounds as presently claimed and a pharmaceutically acceptable carrier.  However, in defining what is encompassed by the generic pharmaceutical composition, the disclosure of the ‘049 patent includes nebulizer compositions as presently claimed.  Additionally, the compounds described in the ‘049 patent are described as JAK inhibitors and capable of treating respiratory diseases modulated by Janus kinases.  See column 21, line 11 through column 25, line 46.  With respect to present method claims 41-47, the courts have previously ruled that claims to a compound where a utility is disclosed and a method of using the same compound for the same disclosed utility conflict.  Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003)
Claims 32-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,526,330. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
	The ‘049 patent is drawn to methods of using pharmaceutical compositions comprising the same genus of compounds as presently claimed and a pharmaceutically acceptable carrier to treat respiratory diseases mediated by Janus kinases in a mammal.  Present claims 44-47 are drawn to the same diseases as claims 2-5 of the ‘330 patent.  However, in defining what is encompassed by the generic pharmaceutical composition, the disclosure of the ‘330 patent includes nebulizer compositions as presently claimed.  Additionally, the compounds described in the ‘330 patent are described as JAK inhibitors and capable of treating respiratory diseases modulated by Janus kinases.  See column 22, line 47 through column 23, line 3.  With respect to present composition claims 32-40, the courts have previously ruled that claims to a compound where a utility is disclosed and a method of using the same compound for the same disclosed utility conflict.  Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003)
Conclusion
	Claims 32-47 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626